      Case 2:09-cr-00123-MVL-DEK Document 547 Filed 09/15/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                          CRIMINAL ACTION
 VERSUS                                                            NO: 09-123
 DAVID SAMUELS                                                     SECTION: "S" (3)


                                    ORDER AND REASONS

        IT IS HEREBY ORDERED that defendant David Samuel's Motion for Declaratory

Judgment and Federal Question Jurisdiction (Rec. Doc. 546) is DENIED without prejudice

for lack of jurisdiction.

                                        BACKGROUND

        Following a trial by jury, defendant was convicted in January 2011 of fifteen counts,

which included conspiracy to commit mail fraud, wire fraud, use of fire to commit obstruction of

justice, use of fire to commit mail fraud, making a false statement and aiding and abetting. The

court subsequently sentenced Samuels to serve 900 months in the custody of the Bureau of

Prisons. After defendant succeeded on some of his claims on direct appeal, his sentence was

reduced to 660 months imprisonment.

        In 2015, defendant filed a §2255 motion which the court denied. The court also declined

to issue a certificate of appealability, finding that an appeal would not be taken in good faith for

the reasons stated in the Order and Reasons denying Samuels' § 2255 motion. Thereafter, the

United States Court of Appeals for the Fifth Circuit denied Samuels' motion for a certificate of

appealability. A motion for relief from judgment was denied by the court in 2017, and the Fifth
      Case 2:09-cr-00123-MVL-DEK Document 547 Filed 09/15/20 Page 2 of 2




Circuit also denied a certificate of appealability from that ruling.

                                           DISCUSSION

       Defendant has now filed the instant motion for declaratory judgment, and while

confusing, the gist of the motion appears to be that the Eastern District of Louisiana is not a

properly constituted federal court of the United States, and thus defendant's conviction is infirm.

As grounds for jurisdiction, defendant specifically invokes 28 U.S.C. §§ 1331, 2201, 2201, and

2241. Section 1331 applies to civil actions, and sections 2201 and 2202 provide for declaratory

judgment relief when there is an independent basis for federal jurisdiction. Thus, the only

potential basis for jurisdiction invoked by defendant is 28 U.S.C. § 2241. However, venue and

jurisdiction for claims under section 2241 lie in the district in which the petitioner is in custody.

Samuels is currently incarcerated in Coleman, Florida, outside of this district. Therefore, there is

no basis for this court to exercise jurisdiction over Samuel's claim, and accordingly,

       IT IS HEREBY ORDERED that David Samuel's Motion for Declaratory Judgment

and Federal Question Jurisdiction (Rec. Doc. 546) is DISMISSED without prejudice for lack

of subject matter jurisdiction.

       New Orleans, Louisiana, this _____
                                    15th day of September, 2020.


                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                  2
